In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 7/13/21 has been entered. Claims 1, 9, 18, 20, and 22 have been amended. Claims 1, 3 – 10, and 13 – 23 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
3.	(Currently Amended) The modulator device of claim 1, wherein [[a]]the lower pillar portion of the heater pillar structure and the first waveguide comprise a same material.

18.	(Currently Amended) A method for forming a modulator device, the method comprising:
forming a first waveguide over a substrate;
forming a lower pillar structure over the substrate, wherein the first waveguide is spaced laterally between inner sidewalls of the lower pillar structure;
depositing a dielectric structure over the first waveguide and the lower pillar structure;
forming an upper pillar structure over the lower pillar structure, wherein the upper pillar structure is embedded within the dielectric structure, wherein the upper pillar structure includes a heater via over the lower pillar structure and a heater wire over the heater via; and
forming an upper conductive body along an upper surface of the dielectric structure and an upper surface of the heater wire, thereby defining a heater structure, wherein the heater structure includes the lower pillar structure, the upper pillar structure, and the upper conductive body, wherein the upper conductive body directly overlies the first waveguide, wherein the heater wire is disposed vertically between the upper conductive body and the heater via, wherein the upper conductive body comprises a first metal material and the heater wire comprises a  and wherein the heater structure is configured to direct heat from the upper conductive body through the heater wire and the heater via in a direction towards an active region of the first waveguide.

20.	(Currently Amended) The method of claim 18, wherein a top surface of the heater wire directly contacts a bottom surface of the upper conductive body and a bottom surface of the heater wire directly contacts a top surface of the heater via.

21.	(Currently Amended) The modulator device of claim 1, wherein the  portion comprises a heater via over the lower pillar portion and a heater wire over the heater via

Reasons for Allowance
Claims 1, 9, and 18 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a thermo-optic modulator device and a corresponding method of making thereof, as contemplated by the Rasras – Khan – Stuber combination.
Claims 1, 9, and 18 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for thermo-optic modulator device having the recited features and, in particular, comprising (with reference to Fig. 2A of the instant application) a heater structure 111 overlying a waveguide 112 such that the wherein the heater structure 111 is configured to transfer/direct heat from the upper conductive body 110, through the upper pillar portion 209 and the lower pillar portion 208 (i.e., through the heater wire 212 and the heater via 210), in a direction towards the waveguide 112. 
The instant application recognizes that such arrangement uses the heater wire 212 and the heater via 210 as a thermal bridge that directs/transfers heat generated by the upper conductive body 110 to the waveguide 122 and thereby increases the efficiency of thermo-optic modulation by the modulator device (“By virtue of the upper conductive body 110 overlying the heater pillar structure 108, heat may conduct from the upper conductive body 110 to the upper pillar structure 209 and the lower pillar structure 208. Because the upper pillar structure 209 and the lower pillar structure 208 are in closer proximity to the first waveguide 112 than the upper conductive body 110, heat may more effectively be directed to the first waveguide 112. This, in turn, may increase a thermal efficiency of the modulator device 100 and decrease a power consumption of the modulator device 100” at para. 0027 of US 2021/0132462 A1). The claimed arrangement is configured by properly selecting thermal conductivities of the upper conductive body 110, the upper pillar portion 209, and the lower pillar portion 208, which can be accomplished by using different materials, as defined by claims 5, 9, and 18.  
On the contrary, the Rasras – Khan – Stuber combination only considers a U-shaped heater structure that surrounds an optical waveguide, thermo-optically modulates it, and has an upper conductive body that is thermally coupled by a heater pillar structure to equalize a directing/transferring heat from the upper conductive body to a level of the waveguide through the heater pillar structure.  
As a relevant comment, it is also noted that, while the reference by Gill et al (US 10,197,819 B2), previously cited as pertinent art, discloses a thermo-optic modulator comprising thermal bridges to transfer heat generated by a heater(s) towards an optical waveguide core, the disclosed arrangement transfers heat in a direction opposite to that used by the instant application and recited by the claims: indeed, a residual portion of a top silicon layer 102 in Gill (Fig. 6) serves as a thermal bridge portion and can be interpreted as an upper conductive body (if the entire device structure is flipped upside down), so that the heat generated by heaters 602 is directed/transferred from them toward a waveguide 304 through the upper conductive body. Furthermore, the upper conductive body is Gill is formed of silicon (a residual portion of silicon layer 102 in Figs. 1 – 6; claim 1), the silicon material being a key feature of the structure (and its manufacturing method). Hence, the heater structure in Gill also does not meet the limitations in claims 9 and 18 that define that the claimed upper conductive body is formed of a metal material.   
Claims 3 – 8, 10, 13 – 17, and 19 – 23 are allowed by virtue of dependency on any one of claims 1, 9, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,656,442 B2

US 2004/0071386 A1
US 2016/0170239 A1
US 10,739,622 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.